     Case 8:21-cv-00086-CJC-KES Document 1-1 Filed 01/15/21 Page 1 of 2 Page ID #:5



 1   SEYFARTH SHAW LLP
     Myra B. Villamor (SBN 232912)
 2   mvillamor@seyfarth.com
     2029 Century Park East, Suite 3500
 3   Los Angeles, California 90067-3021
     Telephone: (310) 277-7200
 4   Facsimile: (310) 201-5219
 5   Attorneys for Defendant
     BP RESORT, LLC
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    Dwain Lammey,                                Case No. 8:21-cv-86
12                    Plaintiff,                    DECLARATION OF MYRA B.
                                                    VILLAMOR IN SUPPORT OF
13          v.                                      DEFENDANT’S NOTICE OF
                                                    REMOVAL OF CIVIL ACTION
14    BP Resort, LLC, a California Limited          TO UNITED STATES DISTRICT
      Liability Company; and Does 1-10,             COURT
15
                      Defendants.                  (Orange Superior Court Case No.
16                                                 30-2020-01174074-CU-CR-CJC)
17                                                 Complaint Filed: December 11, 2020
18
19
20
21
22
23
24
25
26
27
28
      DECLARATION OF MYRA B. VILLAMOR IN SUPPORT OF DEFENDANT’S NOTICE OF REMOVAL OF CIVIL
                             ACTION TO UNITED STATES DISTRICT COURT
     Case 8:21-cv-00086-CJC-KES Document 1-1 Filed 01/15/21 Page 2 of 2 Page ID #:6



 1           I, Myra B. Villamor, hereby declare and state as follows:
 2           1.    I have personal knowledge of the following facts and, if called as a witness
 3   herein, could and would testify to their accuracy.
 4           2.    I am an attorney admitted to practice in the State of California and I am
 5   admitted to appear before this Court. I am an attorney in the Los Angeles - Century City
 6   office of Seyfarth Shaw LLP, counsel of record for Defendant BP Resort, LLC
 7   (“Defendant”), in the above-captioned matter filed on behalf of Plaintiff Dwain Lammey
 8   (“Plaintiff”) (collectively the “Parties”). In my role as counsel for Defendant, all of the
 9   pleadings and other records are maintained in my office in the ordinary course of
10   business under my direction and control.
11           3.    On December 11, 2020, Plaintiff filed his Complaint in the Superior Court
12   of the State of California for the County of Orange, entitled Dwain Lammey v. BP Resort,
13   LLC, Case No. 30-2020-01174074-CU-CR-CJC. A true and correct copy of the
14   Complaint is attached hereto as Exhibit A.
15           4.    The Complaint asserts two claims for relief against Defendant: (1) violation
16   of Title III of the Americans with Disabilities Act (“ADA”) (42 U.S.C. § 12101, et seq.)
17   and (2) violation of the Unruh Civil Rights Act (California Civil Code §§ 51-53).
18           5.    Plaintiff personally served Defendant with the Complaint on December 18,
19   2020.
20           I declare under penalty of perjury under the laws of the United States that the
21   foregoing is true and correct.
22           Executed this 15th day of January, 2021, at Los Angeles, California
23
                                             /s/ Myra B. Villamor
24                                           Myra B. Villamor
25
26
27
28
                                                  2
      DECLARATION OF MYRA B. VILLAMOR IN SUPPORT OF DEFENDANT’S NOTICE OF REMOVAL OF CIVIL
                             ACTION TO UNITED STATES DISTRICT COURT
